          Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 1 of 9




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9
10   John Hastings,                                    No. CV-19-4645-PHX-DGC
11                         Plaintiff,                  ORDER
12   vs.
13   Elvin Garry Grundy, III; and The Grundy
     Law Firm, PLLC,
14
                           Defendants.
15
16
17
18            Plaintiff John Hastings has filed an amended motion for default judgment against
19   Defendant Grundy Law Firm. Doc. 23. For reasons stated below, the motion will be
20   denied and this case will be dismissed.
21   I.       Background.
22            Plaintiff asserts state law claims for legal malpractice, inadequate representation,
23   and breach of fiduciary duty against attorney Elvin Grundy and his law firm. Doc. 1
24   at 2-4. Plaintiff alleges that as a result of Defendants’ tortious conduct, he was not able
25   to obtain a $13,200 judgment against the opposing parties and instead was ordered, in
26   July 2015, to pay more than $18,000 in legal fees to the opposing parties. Id. at 2.
27   Plaintiff further alleges that he paid thousands of dollars to Defendants in legal fees. Id.
28   Plaintiff seeks a total of $350,000 in damages, which includes alleged emotional distress
       Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 2 of 9




 1   and lost employment and educational opportunities caused by the tortious conduct. Id.
 2   at 4; see Doc. 19 at 2.
 3          Plaintiff served process on the Grundy Law Firm in January 2020. Docs. 14, 16.
 4   The Grundy Law Firm failed to answer or otherwise respond to the complaint. Pursuant
 5   to Rule 55(a) of the Federal Rules of Civil Procedure, the Court entered the Grundy Law
 6   Firm’s default on June 26, 2020. Doc. 21 at 4-5.
 7          The Court denied Plaintiff’s initial motion for default judgment without prejudice
 8   under Rule 55(b) because Plaintiff provided no evidentiary support for his claimed
 9   damages and failed to address the factors to be considered on default judgment. Id.
10   at 5-6; see Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). The Court directed
11   Plaintiff to address the Eitel factors and provide evidence of his damages in an amended
12   motion for default judgment. Id. at 6.
13   II.    Plaintiff’s Amended Motion for Default Judgment (Doc. 23).
14           The rule in this Circuit is “that default judgments are ordinarily disfavored. Cases
15   should be decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d
16   at 1472 (citing Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)).
17   As previously explained to Plaintiff (see Doc. 21 at 6), the Court must consider the
18   following factors in deciding whether to grant default judgment: (1) the possibility of
19   prejudice to Plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint,
20   (4) the amount of money at stake, (5) the possibility of a dispute concerning material
21   facts, (6) whether default was due to excusable neglect, and (7) the strong policy favoring
22   a decision on the merits. See Eitel, 782 F.2d at 1471-72.
23          The Court required that Plaintiff’s amended motion for default judgment “address
24   each Eitel factor[.]” Doc. 21 at 6. Plaintiff has not complied with this requirement. His
25   amended motion does not discuss the Eitel factors. See Doc. 23. “[B]ecause Plaintiff has
26   failed to address the Eitel factors, [he] has failed to overcome the strong burden favoring
27   decisions on the merits.” Breakdown Servs. Ltd. v. Craney, No. CV-09-05287-SJO
28   (PLAx), 2010 WL 11596624, at *1 (C.D. Cal. Jan. 13, 2010). The Court will deny

                                                  2
      Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 3 of 9




 1   Plaintiff’s motion. See Osgood v. Main Streat Mktg., LLC, No. 16cv2415-GPC(BGS),
 2   2017 WL 7362743, at *2 (S.D. Cal. Sept. 27, 2017) (“[T]he Court finds it appropriate to
 3   deny Plaintiff’s motion for default judgment for failing to address the Eitel factors.”)
 4   (citing Hill v. First Integral Recovery, LLC, No. CV-09-839-PHX-DGC, 2009 WL
 5   2781990, at *1 (D. Ariz. Aug. 31, 2009)); Pramco III, LLC v. Wood, No. C11-0935-JCC,
 6   2013 WL 12253540, at *1 (W.D. Wash. Feb. 1, 2013) (denying a default judgment
 7   motion because it “does not address the Ninth Circuit’s decision in Eitel”).
 8          What is more, the Court now has “serious reservations” about the merits of
 9   Plaintiff’s claims. Eitel, 782 F.2d at 1472. In support of his claimed damages, Plaintiff
10   presents the Arizona superior court judgment awarding $18,345 in attorneys’ fees and
11   costs to the opposing parties, Jeffrey and Christina Dumas. Doc. 23 at 4-6; see Hastings
12   v. Dumas, No. CV2013-013671 (Ariz. Super. Ct. July 13, 2015).1 Plaintiff asserts that
13   the judgment was due to Defendants’ malpractice, including the failure “to respond to, or
14   otherwise properly object to, outstanding discovery.” Doc. 1 at 2. Plaintiff further
15   asserts that “but for Defendants’ legal malpractice, inadequate representation, and breach
16   of fiduciary duties, [P]laintiff would have prevailed again on his claims at a bare
17   minimum of $1,200 (previous [justice court] judgment) plus interest and also would have
18   obtained a judgment for legal fees against [the Dumases] in excess of $12,000.” Id.
19   These assertions are belied by the state court record.
20          In the underlying lawsuit, Plaintiff sued the Dumases – his former landlords – for
21   alleged violations of the Arizona Residential Landlord and Tenant Act, and the Dumases
22   counterclaimed for damage to the rental space and defamation. See Hastings v. Dumas,
23   No. 1 CA-CV 15-0608, 2017 WL 631596, at *1 (Ariz. Ct. App. Feb. 16, 2017). In
24   December 2014, the superior court granted the Dumas’s motion to dismiss Plaintiff’s
25   complaint, “finding that Plaintiff had deliberately failed or refused to participate in
26
            1
              See also Judicial Branch of Ariz., Maricopa Cty., http://www.superior
27   court.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=CV2013-013671;
     Clerk of the Super. Ct. Minute Entries, http://www.courtminutes.maricopa.gov/viewer
28   ME.asp?fn=Civil/072015/m6924604.pdf (last visited Sept. 11, 2020).

                                                  3
      Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 4 of 9




 1   discovery on a good-faith basis, and had violated Arizona Rule of Civil Procedure 11.”
 2   Id. In making its ruling, the court stated that “there is no indication that Plaintiff’s
 3   counsel has not acted ethically and diligently in trying to respond to [the] court’s
 4   orders . . . . Default here lies at the feet of Mr. Hastings.” Id. (brackets omitted). The
 5   court thereafter entered judgment, dismissing Plaintiff’s complaint with prejudice and
 6   awarding fees and costs to the Dumases. See id.; Doc. 23 at 4-6.2
 7          The Arizona Court of Appeals affirmed the dismissal order because “the record
 8   supports the trial court’s findings that Plaintiff violated the discovery rules, refused to
 9   cooperate with counsel, and impeded the case from advancing.” Hastings, 2017 WL
10   631596, at *2. The appeals court explained:
11          The record indicates Plaintiff filed his initial complaint against Defendants
12          in 2010. While the case was before the justice courts, Plaintiff requested a
            change of judge on two separate occasions; objected to the appointment of
13          a pro tempore judge; moved for a change of venue; filed multiple motions
14          to continue; and, at one point, requested that the matter be “placed on a
            total hold” for five months to accommodate his school schedule.
15
            In the superior court, Plaintiff continued to stall the progress of litigation
16          and disregarded discovery obligations. He refused to cooperate with
            opposing counsel in the scheduling of his deposition and provided
17
            inadequate responses to discovery. Even after stipulating that he would
18          answer all outstanding discovery, Plaintiff hindered his own attorney’s
            ability to produce responses to discovery by providing “scant” and
19
            “insufficient” information. Plaintiff’s conduct was therefore not the result
20          of a lack of awareness of his obligations as a litigant, but rather a willful
            disregard of the deadlines imposed by the court and a bad faith failure to
21          comply with discovery requirements.
22
     Id. (citing Ariz. R. Civ. P. 37(b)(2)(A)(v) (“If a party . . . fails to obey an order to provide
23
     or permit discovery, . . . the court where the action is pending may enter further just
24
     orders,” which may include “dismissing the action[.]”)).
25
26
            2
             The superior court considered lesser sanctions before dismissing the case, such
27   as deeming admitted any requests for admission to which Plaintiff had supplied
     inadequate responses or baseless objections, but concluded that dismissal was necessary.
28   See Hastings, 2017 WL 631596, at *3.

                                                    4
       Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 5 of 9




 1          The state court record shows that the dismissal of Plaintiff’s complaint against the
 2   Dumases and the award of fees and costs in their favor did not result from malpractice by
 3   Defendants, but from Plaintiff’s own misconduct and discovery violations. The superior
 4   court found that the dismissal “lies at the feet of Mr. Hastings” and could not find that
 5   “counsel has not acted ethically and diligently in trying to respond to [the] court’s
 6   orders[.]” Id. at *1. In affirming the dismissal, the appeals court found that Plaintiff
 7   “hindered his own attorney’s ability to produce responses to discovery” and engaged in a
 8   “a willful disregard of the deadlines imposed by the court and a bad faith failure to
 9   comply with discovery requirements.” Id. at 2.
10          Contrary to Plaintiff’s legal malpractice assertions, Defendants did not cause
11   Plaintiff to lose his case against the Dumases. Doc. 23 at 2. Plaintiff therefore cannot
12   establish that Defendants caused the damages he seeks in this case. See Andrich v. Ryan,
13   No. CV 17-00047-TUC-RM, 2020 WL 2735969, at *5 (D. Ariz. May 26, 2020) (“In
14   Arizona, ‘the essential elements of legal malpractice based on breach of fiduciary duty
15   include the following: (1) an attorney-client relationship; (2) breach of the attorney’s
16   fiduciary duty to the client; (3) causation, both actual and proximate; and (4) damages
17   suffered by the client.’”) (citation omitted; emphasis added); Westover v. Wees, No. 1
18   CA-CV 17-0005, 2018 WL 1321497, at *2 (Ariz. Ct. App. Mar. 15, 2018) (“Because
19   Westover . . . cannot prevail on the causation and damage elements of his malpractice
20   claim, . . . both the entry of summary judgment in Wees’ favor, and the dismissal of
21   Westover’s claims with prejudice, were proper.”).
22   III.   Plaintiff’s Prior Judgment Against Defendants.
23          Plaintiff has also disclosed – for the first time – that in May 2016 he obtained a
24   $3,000 default judgment against Defendants in Maricopa County Justice Court. Doc. 23
25   at 3, 7.3 Plaintiff states that the judgment represents the return of the $3,000 retainer fee
26   he paid to Defendants. Doc. 23 at 3. He further states that he is disclosing the judgment
27
            3
              See Maricopa Cty. Justice Cts., http://justicecourts.maricopa.gov/FindACase/
28   caseInfo.asp?caseNumber=CC2016020736000 (last visited Sept. 11, 2020).

                                                  5
      Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 6 of 9




 1   now because “requesting such damages again could potentially constitute fraud and [he]
 2   certainly wishes to avoid any such appearance.” Id. He claims to have “reserv[ed] the
 3   claim for legal malpractice to a court that could award a significantly higher sum due to
 4   the significantly higher damages, such as the present court.” Id.
 5          But such claim splitting is not permissible. In Arizona, the doctrine of claim
 6   preclusion, or res judicata, “prevents a plaintiff from bringing a second lawsuit when a
 7   prior ‘judgment on the merits was rendered by a court of competent jurisdiction and the
 8   matter now in issue between the same parties or their privities was, or might have been,
 9   determined in the former action.’” Peterson v. Newton, 307 P.3d 1020, 1022 (Ariz. Ct.
10   App. 2013) (quoting Hall v. Lalli, 977 P.2d 776, 779 (Ariz. 1999)); see Crosby-Garbotz
11   v. Fell in & for Cty. of Pima, 434 P.3d 143, 148 (Ariz. 2019) (“Under claim preclusion, a
12   final judgment may preclude later litigation of other causes of action based on the
13   transaction or series of transactions out of which an action arises[.]”).4
14          Plaintiff does not dispute that his justice court action against Defendants and the
15   claims he asserts against Defendants in this case arise from the same alleged tortious
16   conduct. See Doc. 23 at 3 (noting that he sued Defendants for return of the retainer fee
17   and purportedly reserved the legal malpractice claim); see also Sommer v. City of
18   Redondo Beach, No. 2:18-cv-08896-SJO-FFM, 2019 WL 2970835, at *5 (C.D. Cal.
19   Mar. 12, 2019) (“[B]ecause Plaintiff’s instant claims stem from the same primary acts as
20   those in his small claims actions, they arise from the same ‘claims’ or ‘causes of
21   actions.’”). Plaintiff’s default judgment against Defendants constitutes a final judgment
22   for purposes of claim preclusion. See Tech. Air Prods., Inc. v. Sheridan-Gray, Inc., 445
23
24          4
              “The preclusive effect of a state judgment in a federal action is determined by
     applying the state’s preclusion principles.” Colter v. Holmberg, No. CV-17-00487-TUC-
25   RM, 2017 WL 6886184, at *2 (D. Ariz. Oct. 19, 2017) (citing ReadyLink Healthcare,
     Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 760 (9th Cir. 2014)). Accordingly, the
26   Court looks to Arizona law to determine the preclusive effect of the justice court
     judgment Plaintiff obtained against Defendants. See Quinn v. Harris, No. CV-18-08111-
27   PCT-DWL, 2019 WL 3457703, at *3 (D. Ariz. July 31, 2019) (“[T]he Court looks to
     Arizona law to determine the preclusive effect of the Coconino County Superior Court
28   default judgment against Quinn.”).

                                                   6
      Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 7 of 9




 1   P.2d 426, 428 (Ariz. 1968) (“A default judgment has the same res judicata effect as a
 2   judgment on the merits[.]”); Quinn, 2019 WL 3457703, at *3 (noting that “the default
 3   judgment in the state-court action constitutes a final judgment” for purposes of claim
 4   preclusion). The fact that Plaintiff’s actual damages may exceed the jurisdictional limit
 5   of the justice court does not preclude the doctrine from applying. See Peterson, 307 P.3d
 6   at 1024 (“Contrary to Peterson’s assertion, a decision to pursue an action in small claims
 7   court is often tactical, presumably based on the recognition that by forgoing the
 8   possibility of a higher award in a different court, . . . the plaintiff may obtain a prompt,
 9   economical, and final resolution of a dispute. Thus, while Peterson’s actual damages
10   may have exceeded the jurisdictional limit of the small claims court, that fact alone did
11   not prohibit her from pursuing her negligence claim there.”); Restatement (Second) of
12   Judgments § 24 cmt. g (“The plaintiff, having voluntarily brought his action in a court
13   which can grant him only limited relief, cannot insist upon maintaining another action on
14   the claim.”).5
15          Under Arizona’s claim preclusion doctrine, Plaintiff’s prior judgment against
16   Defendants bars recovery on the claims he asserts against Defendants in this case. See
17   Peterson, 307 P.3d at 1023 (plaintiff’s small claims court judgment precluded her “from
18   bringing a subsequent action in small claims court or superior court against [the
19   defendant] for injuries based on the same negligent conduct presented in the original
20   action”); Sommer, 2019 WL 2970835, at *5 (“[W]hen a plaintiff chooses his own forum
21   for his initial suit, pleading additional facts and different theories of recovery in a
22   secondary suit is insufficient to avoid the preclusion effect of a final judgment regardless
23   of whether the initial court lacked jurisdiction over certain claims.”); Schnizlein v.
24
            5
25             See also Rucker v. City of Oakland, 39 F.3d 1188 (9th Cir. 1994) (“There is no
     merit to appellant’s argument that his section 1983 claim should be excepted from the
26   general rule concerning claim-splitting because he could not have brought a section 1983
     action or sought punitive damages in the small claims court. The preclusion rule against
27   claim-splitting applies to a plaintiff who chooses to bring his claim to a limited court of
     jurisdiction if he could have brought the same claim in a court of broader jurisdiction in
28   the same state.”).

                                                  7
      Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 8 of 9




 1   Tinsley, No. 1 CA-CV 17-0172, 2017 WL 4927679, at *2 (Ariz. Ct. App. Oct. 31, 2017)
 2   (“[W]e agree . . . that Schnizlein’s claims in superior court were precluded because he
 3   had already voluntarily sought and obtained a judgment on the merits on those same
 4   claims against the same Defendants in justice court.”); Peterson v. sanofi-aventis U.S.
 5   LLC, No. CV-12-202-LRS, 2012 WL 2880883, at *2 (E.D. Wash. July 13, 2012)
 6   (“[R]es judicata prevents claim-splitting; a plaintiff may not file a lawsuit under a new
 7   legal theory seeking new legal remedies for a claim that could have been raised in a prior
 8   action.”); Derringer v. Sewell, No. CV-08-8156-PHX-DGC, 2009 WL 1578292, at *1
 9   (D. Ariz. June 3, 2009) (discussing the superior court finding that the plaintiff’s “claims
10   were barred by res judicata because they had already been decided by the justice court”).6
11   IV.   Conclusion.
12         The Court will dismiss this case. Plaintiff was specifically directed to address the
13   Eitel factors, but failed to do so. More importantly, the record of Plaintiff’s state court
14   litigation, which was not previously disclosed to the Court, shows that the underlying
15   lawsuit was dismissed because of Plaintiff’s own failure to comply with his court
16   obligations, not because of his lawyer’s malpractice. With this record, Plaintiff could not
17   satisfy the Eitel factors. What is more, Plaintiff’s claims are barred by his newly-
18   disclosed justice court judgment against Defendants.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
           6
              Plaintiff states that he is willing to vacate the justice court judgment against
26   Defendants in order to pursue the damages he seeks in this case (Doc. 23 at 3), but this
     approach would run afoul of the justice court’s “stated purpose of allowing the
27   inexpensive, speedy, and final resolution of legal disputes, A.R.S. § 22-501, as well as
     Arizona’s longstanding presumption against splitting of claims.” Peterson, 307 P.3d
28   at 1024.

                                                 8
     Case 2:19-cv-04645-DGC Document 24 Filed 09/14/20 Page 9 of 9




 1       IT IS ORDERED:
 2       1.    Plaintiff’s amended motion for default judgment (Doc. 23) is denied.
 3       2.    Plaintiff claims are dismissed.
 4       3.    The Clerk is directed to terminate this action.
 5       Dated this 14th day of September, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              9
